WOODS, Circuit Judge.
This appeal is controlled by the opinion this day filed in Pennsylvania Railroad Company, a corporation, and Central Elevator Company of Baltimore City, a corporation, v. Naam Looze Vennoot Schap, S. S. Willem Van Driel, Sr., a corporation, as owner of S. S. Willem Van Driel, Sr. 261 Fed. 269,-C. C. A.-. Accordingly the cause is remanded to the' District Court, with the following instructions :
1. Enter a separate decree in favor of the libelant against the Central Elevator Company for $274,212.21, with interest from May 5,1917, until paid, and *275the costs of this appeal, and one-half of all the costs heretofore accrued, with leave to the respondent to enforce payment by execution, and provide in the decree that all payments made on the decree against the Pennsylvania Railroad Company hereinafter provided for shall operate as a credit on the decree against the Central Elevator Company until it is fully paid.
2. Take testimony and adjudge thereon as against the railroad company the amount of the damages suffered by the libelant from the explosion and fire of June 13, 1916, mentioned in the libel.
3. Enter a separate decree in favor of libelant against the Pennsylvania Railroad Company for the sum so ascertained, with interest from May 5, 1917, and one-half of all costs .accrued before this appeal, with leave to the libelant to enforce payment by execution, and provide in the decree that" all payments made on the decree against the Central Elevator Company hereinbefore provided for shall operate as a credit on the decree against the Pennsylvania Railroad Company until it is fully paid.
Reversed and remanded.